Citation Nr: 1022176	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to 
July 1969 and from December 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, ID.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened and restricted affect, difficulty with short 
term memory, poor social judgment, intermittent suicidal 
ideation, depressed and pessimistic mood, flashbacks, 
nightmares, sleep disturbances, significant difficulties in 
obtaining and maintaining favorable relationships with 
others, and likely difficulty obtaining or maintaining 
conventional competitive employment.  

2.  The Veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
as the Veteran showed no obsessional rituals and no 
illogical, obscure, or irrelevant speech, he maintains a 
driver's license, cooks for himself, and is self-sufficient 
in his activities of daily living, he showed no impaired 
impulse control or spatial disorientation, and his personal 
appearance was consistently well groomed, neat, clean, and 
casually attired.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letter dated March 2008 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2008 prior to the initial unfavorable 
decision in June 2008.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In February 2008, the Veteran completed a mental health 
assessment.  He reported decreased short-term memory, noting 
that he has to make lists of everything.  He reported sleep 
disturbances after three hours of restful sleep.  He 
described himself as depressed and felt some hopelessness 
about his health concerns.  The Veteran was cooperative with 
good eye contact.  The examiner noted his mood as restricted, 
but found no psychomotor agitation or slowing and no 
complaints of psychosis.  The examiner noted no evidence of 
any formal thought disorder.  The Veteran appeared well 
groomed, neat, clean, and casually attired.  His affect was 
flat and restricted.  His mood was pessimistic, depressed, 
and hopeless.  His speech was coherent.  He showed no 
delusions or hallucinations and his thoughts were normal.  
The Veteran's insight was fair and his judgment adequate.  
The examiner diagnosed PTSD and assigned a GAF score of 51, 
which indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

In March 2008, the Veteran had an initial session with the 
Mental Health Clinic.  He reported daily intrusive memories 
of several incidents in Vietnam and nightmares on a frequent 
basis.  He lived a fairly isolated life, hunting and fishing 
with a few friends.  The Veteran appeared depressed and 
slightly guarded.  He expressed periods of hopelessness and 
suicidal thoughts in the past.  The Veteran denied current 
suicidal or homicidal ideation.  

The Veteran was afforded a psychiatric VA examination in May 
2008.  The Veteran noted that he frequently wakes up four 
times per night.  He reported dreams of Vietnam, including 
repetitive dreams of the incident in which he was wounded.  
He described his mood as quiet although he noted irritability 
at times.  He also indicated some minor problems with memory 
and concentration.  He maintains a driver's license, cooks 
for himself, and is self-sufficient in his activities of 
daily living.  The Veteran reported heightened arousal and an 
exaggerated startle response.  He stated that he is unable to 
avoid thinking about his wartime experience.  The Veteran was 
cooperative.  His speech was fluent, spontaneous, and 
delivered at a normal rate and rhythm.  He was attentive and 
maintained appropriate eye contact.  The examiner observed no 
signs of delusions, hallucinations, or psychosis.  The 
Veteran's memory appeared to be grossly intact within the 
context of the interview.  His facial expression was 
congruent with the content of his speech.  His affect was 
euthymic and normal in range.  His insight is fair at best.  
The Veteran probably has few, if any, close interpersonal 
relationships and tends to become quite anxious and 
threatened by such relationships.  His social judgment is 
probably fairly poor and he is tense and pessimistic about 
what the future may hold.  Working relationships with others 
are likely to be very strained despite any efforts to 
demonstrate support and assistance.  The Veteran is likely to 
be emotionally labile, manifesting fairly rapid and extreme 
mood swings, in particular episodes of poorly controlled 
anger.  In sum, the Veteran has sleep disturbances, intrusive 
memories of Vietnam, and significant difficulties in 
obtaining and maintaining favorable relationships with 
others.  The examiner noted that the Veteran is likely to 
have difficulty obtaining or maintaining conventional 
competitive employment.  The examiner diagnosed PTSD and 
assigned a GAF score of 65, which indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

The Veteran attended another mental health session in May 
2008.  The Veteran reported a decrease in symptoms and a 
greater feeling of well being with the weather change.  

In December 2008, the Veteran submitted three lay statements, 
one from a fellow Vietnam Veteran and two from his sisters.  
The fellow service-member noted the Veteran's lack of 
communication and reaction to those dressed in black.  He 
also noted that the Veteran has nightmares, sleeplessness, 
instant anger, depressions, and is always on guard.  The 
Veteran's sister noted the Veteran's avoidance of topics 
related to Vietnam.  The Veteran's other sister noted that 
the Veteran is easily frustrated and angered and acts more 
withdrawn and restless.  She noted he has trouble committing 
to work or family related tasks and activities.  

In January 2009, the Veteran reported an increase in symptoms 
due to being snowbound for a period of time.  The Veteran 
denied current suicidal ideation but stated that he wished at 
times it was over.  The Veteran denied homicidal ideation.  

In March 2009, a fellow Vietnam Veteran reported concerns 
that the Veteran was suicidal.  The Veteran stated that he 
was feeling an increase in depression and that his flashbacks 
have started all over again.  In discussing suicidal 
ideation, the Veteran stated that he thinks about it a lot 
but he would never do anything about it.  He noted that he 
has a shotgun, but would not use it.  He acknowledged his two 
sisters and stated that he would not put them through that.  
The VA did a suicidal risk assessment.  The Veteran noted 
current thoughts of self harm or suicide, but no intent to 
harm himself and no current or specific plan to harm himself.  
The Veteran denied having the means of carrying out a plan, 
but his friend reported that he owned a shotgun.  The 
examiner reported that the Veteran was feeling depressed, 
noting that this has been cyclical for 40 years.  The 
examiner judged the Veteran to be a moderate risk of suicide, 
at an increased risk, but not acutely dangerous to self.  

In April 2009, the Veteran noted that he was feeling a lot 
better on medication.  He reported more energy, but continued 
moments of irritability.  The examiner noted mild to moderate 
anxiety.  He appeared casually attired with normal 
psychomotor levels and no abnormal involuntary movements.  
His speech was coherent and his attitude was cooperative and 
pleasant.  The examiner described the Veteran's mood as 
euthymic and anxious with an affect that was appropriate to 
content.  His thought processes were normal with no delusions 
or hallucinations and no suicidal or homicidal ideations.   
His insight was good and his judgment was adequate.  The 
examiner noted a previous GAF score of 52 in March 2009, 
which again indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

The Veteran's PTSD is currently evaluated at 30 percent 
disabling.  A 30 percent disability rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

To receive a 50 percent disability rating, the evidence must 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows that the Veteran is socially withdrawn.  
In February 2008, the Veteran's affect was flattened and 
restricted.  He also reported difficulty with short term 
memory.  The Veteran's judgment has been described as 
adequate, but in May 2008 the VA examiner reported his social 
judgment as probably fairly poor.  Additionally, the Veteran 
has significant disturbances of motivation and mood.  He has 
intermittent suicidal ideation.  His mood has consistently 
been described as depressed and pessimistic.  The Veteran 
also experiences flashbacks, nightmares, and sleep 
disturbances.  Finally, in May 2008, the VA examiner reported 
significant difficulties in obtaining and maintaining 
favorable relationships with others and likely difficulty 
obtaining or maintaining conventional competitive employment.  
The Veteran works independently and maintains very few 
relationships.  Based on the above cited evidence, the Board 
finds that the Veteran meets the criteria set forth for a 50 
percent disability rating.   

The Board must then determine if the Veteran is entitled to a 
disability rating in excess of 50 percent disabling.  To 
receive a 70 percent disability rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows no obsessional rituals and no illogical, 
obscure, or irrelevant speech.  The Veteran does not show 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively.  
Specifically, in May 2008 the examiner noted that the Veteran 
maintains a driver's license, cooks for himself, and is self-
sufficient in his activities of daily living.  He also lives 
independently and enjoys activities such as hunting and 
fishing.  The Veteran has shown no impaired impulse control 
or spatial disorientation.  His personal appearance has been 
described as well groomed, neat, clean, and casually attired.  
At no point does the evidence show he neglects his personal 
appearance or hygiene.  The Veteran has not shown difficulty 
adapting to stressful circumstances, although the Board 
acknowledges that the Veteran avoids most stressful 
situations.  

The Board notes however that the symptoms listed in 
Diagnostic Code 9411 are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  The evidence does show some intermittent 
suicidal ideation and some inability to establish and 
maintain effective relationships.  The Board recognizes that 
these symptoms that more closely approximate the 70 percent 
disability rating, however even with the benefit of the 
doubt, the Board is of the opinion that these aspects of the 
Veteran's disability are sufficiently addressed in the 
criteria for a 50 percent disability rating.  Multiple 
examiners have assigned GAF scores indicating that the 
Veteran's overall disability is mild to moderate.  Although 
he works independently, the Veteran does not show 
deficiencies in most areas, such as work, family relations, 
judgment, or thinking.  He maintains a relationship with his 
sisters.  His judgment was noted as adequate and his insight 
was deemed good.  He showed normal thought processes with no 
delusions or hallucinations.  Although the Veteran does have 
deficiencies in mood, specifically manifested in part by 
intermittent suicidal ideation, his symptoms are sufficiently 
addressed by the requirements for a 50 percent disability 
rating.  Particularly, the Veteran's suicidal ideation may be 
considered as a disturbance of motivation and mood.  All 
other symptoms are appropriately set forth in the criteria 
for a 50 percent disability rating.   

Therefore, the Board finds that the Veteran's symptomatology 
does not more nearly approximate the criteria for a 70 
percent disability rating.  Thus, entitlement to a 50 percent 
disability rating, but no more, is warranted.   



Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with intermittent suicidal 
ideation, depressed mood, nightmares, sleep disturbances, 
difficulty in maintaining and establishing relationships, and 
flashbacks.  The Board is of the opinion that the Rating 
Schedule measures and contemplates these aspects of his 
disability.  The Veteran's symptoms result in occupational 
and social impairment with reduced reliability and 
productivity.  His symptoms are either specifically laid out 
by 38 C.F.R. § 4.130, Diagnostic Code 9411, are evaluated by 
the Board as disturbances of motivation and mood, or create 
similar symptoms and resultant disability as those factors 
explicitly listed in the regulation.  As the Rating Schedule 
sufficiently contemplates the Veteran's level of disability 
and symptomatology, extraschedular consideration is not 
warranted.


ORDER

Entitlement to a 50 percent disability rating, but no more, 
for PTSD is warranted.   To that extent, the appeal is 
granted subject to applicable laws and regulations governing 
payment of VA monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


